Opinion issued February 17, 2011








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-11-00001-CV
____________

IN RE FUJITEC AMERICA, INC., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator Fujitec America, Inc. filed a petition for a writ of mandamus
complaining of Judge Halbach's December 29, 2010 discovery order. (1) On February
9, 2011, relator filed a motion to dismiss its petition for writ of mandamus because
the underlying case had been settled.
	We grant the motion and dismiss the petition for a writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.
1.            
          
           -